Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)
Jeanne E. Daly-MclIntee, ) Date: February 26, 2010

)

Petitioner, ) Docket No. C-09-767

) Decision No. CR2073
v. )
)
Centers for Medicare & Medicaid Services. )
)

DECISION

Petitioner, Jeanne E. Daly-MclIntee, was properly denied enrollment in the Medicare
program as a clinical social worker.

I. Background

On February 17, 2009, Petitioner’s employer, HealthEast Hospital, filed her application
for enrollment in Medicare as a licensed clinical social worker. Centers for Medicare and
Medicaid Services (CMS) Exhibit (CMS Ex.) 1, at 10, 23, 53. The Medicare contractor,
Wisconsin Physicians Services (WPS), advised Petitioner by letter dated April 16, 2009
that her enrollment application was denied because she did not have a master’s or
doctor’s degree in social work as required by 42 C.F.R. § 410.73 to enroll as a clinical
social worker. CMS Ex. 1, at 5.

On May 15, 2009, Petitioner requested reconsideration. CMS Ex. 1, at 4. Petitioner
requested on reconsideration that the requirement for a master’s degree in social work be
waived and that her master’s degree in human development and subsequent work history,
training, and licensure be considered sufficient to satisfy the master’s level requirement.
She explained that she has been licensed in Minnesota as a Licensed Independent Clinical
Social Worker for nearly twenty years, she has completed continuing education and
training and has been approved by a national professional organization as a supervisor,
and she maintains a teaching position at the graduate level within her profession. CMS
Ex. 1, at 4.
The contract hearing officer advised Petitioner by letter dated July 20, 2009, that her
application was denied because she did not have a master’s or doctor’s degree in social
work. Therefore, she did not meet the requirements to enroll in Medicare as a clinical
social worker. CMS Ex. 1, at 1-2.

Petitioner requested a hearing by letter dated September 18, 2009. The case was assigned
to me for hearing and decision on September 30, 2009, and an Acknowledgment and
Prehearing Order were issued at my direction. On October 30, 2009, CMS filed a motion
for summary judgment, with a supporting memorandum (CMS Br.) and CMS Ex. 1.
Petitioner filed her response to the CMS motion on November 30, 2009 (P. Br.). CMS
waived a reply brief on December 7, 2009. There has been no objection to my
consideration of CMS Ex. | and it is admitted.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers. Act

§§ 1835(a) (42 U.S.C. § 1395n(a)), 1842(h)(1) (42 U.S.C. § 1395u(h)(1)). A “supplier”
urnishes services under Medicare and includes physicians or other practitioners and
acilities that are not included within the definition of the phrase “provider of services.”
Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,” commonly shortened to
“provider,” includes hospitals, critical access hospitals, skilled nursing facilities,
comprehensive outpatient rehabilitation facilities, home health agencies, hospice
programs, and a fund as described in sections 1814(g) and 1835(e) of the Act. Act

§ 1861(u) (42 U.S.C. § 1395x(u)). Administration of the Part B program is through
contractors. Act § 1842(a) (42 U.S.C. § 1395u(a)). The Act requires the Secretary of
Health and Human Services (the Secretary) to issue regulations that establish a process
or the enrollment of providers and suppliers, including the right to a hearing and judicial
review in the event of denial or non-renewal of enrollment. Act § 1866(j) (42 U.S.C.

§ 1395ce(j)).

Pursuant to 42 C.F.R. § 424.505, a provider or supplier must be enrolled in the Medicare
program and be issued a billing number to have billing privileges and to be eligible to
receive payment for services rendered to a Medicare eligible beneficiary. If enrollment is
approved, a supplier is issued a National Provider Identifier (NPI) to use for billing
Medicare and a PTAN, an identifier for the supplier for inquiries. Medicare Program
Integrity Manual (MPIM), Chapter 10, Healthcare Provider/Supplier Enrollment, § 6.1.1.
Qualified physician services are covered by the program for those enrolled, subject to
some limitations. Act §§ 1832(a) (42 U.S.C. § 1395k(a)), 1861(s)(1) (42 U.S.C.

§ 1395x(s)(1)).

Medicare pays a supplier directly for covered services if the beneficiary assigns the claim
to the supplier and the supplier accepts it. Medicare may pay a supplier’s employer if the
supplier is required, as a condition of employment, to turn over the fees for the supplier’s
services. Medicare will also pay an entity billing for a supplier’s services if the entity is
enrolled in Medicare and there is a contractual arrangement between the entity and the
supplier. Act § 1842(b)(6) (42 U.S.C. § 1395u(b)(6)); 42 C.F.R. §§ 424.55(a), 424.80(a)
and (b).

CMS may deny a supplier’s enrollment application if a supplier does not meet Medicare
enrollment requirements. 42 C.F.R. § 424.530(a)(1). A supplier enrollment is considered
denied when a supplier is determined to be “ineligible to receive Medicare billing
privileges for Medicare covered items or services provided to Medicare beneficiaries” for
one or more of the reasons listed in 42 C.F.R. § 424.530. 42 C.F.R. § 424.502. CMS,
through its contractor, notifies a supplier in writing when it denies enrollment and
explains the reasons for the determination and information regarding the supplier’s right
to appeal. 42 C.F.R. § 498.20(a); MPIM Ch. 10, §§ 6.2, 13.2. The supplier may submit a
written request for reconsideration to CMS. 42 C.F.R. § 498.22(a). CMS must give
notice of its reconsidered determination to the supplier, giving the reasons for its
determination and specifying the conditions or requirements the supplier failed to meet.
42 C.F.R. § 498.25. If the CMS decision on reconsideration is unfavorable to the
supplier, the Act and regulations provides for a hearing by an administrative law judge
and judicial review. Act § 1866(j)(2) (42 U.S.C. § 1395cc(j)(2)); 42 C.F.R. §§ 424.545,
498.5.

B. Issue

Whether Petitioner’s application for enrollment as a Medicare supplier was
properly denied.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by a statement of the pertinent facts
and analysis.

1. Summary Judgment is appropriate.

There are no genuine issues of material fact in dispute in this case and summary
judgment is appropriate. Petitioner does not deny that she does not have a master’s or
doctor’s degree in social work and admits that her degree is a master’s degree in “Human
Development.” Rather, Petitioner argues that her “qualification and experience meet the
intention of the regulation.” P. Br. at 1. Petitioner’s challenge to the statutory and
regulatory language must be resolved against her as a matter of law.
Summary judgment is appropriate and no hearing is required where either: there are no
disputed issues of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or, the moving party must prevail as a matter
of law even if all disputed facts are resolved in favor of the party against whom the
motion is made. See White Lake Family Medicine, P.C., DAB No. 1951 (2004); Lebanon
Nursing and Rehabilitation Center, DAB No. 1918 (2004). A party opposing summary
judgment must allege facts which, if true, would refute the facts relied upon by the
moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Medical Clinic, DAB No.
1763 (2001); Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium
CMHC, Inc., DAB CR672 (2000); New Life Plus Center, CMHC, DAB CR700 (2000).

CMS prevails in this case as a matter of law, even if I accept the facts alleged by
Petitioner and draw all inferences in her favor. Accordingly, summary judgment is
appropriate in this case.

2. Petitioner does not meet the requirements to participate in the
Medicare program as a clinical social worker as defined by 42 C.F.R.
§ 410.73.

3. Petitioner’s application to enroll in Medicare as a clinical social
worker was properly denied.

Medicare Part B will cover the cost of clinical social worker services. Act § 1861(hh)(2)
(42 U.S.C. § 1395x(hh)(2)); 42 C.F.R. § 410.73(b). Clinical social worker services are
“furnished for the diagnosis and treatment of mental illness that the clinical social worker
is legally authorized to perform” under the laws of the state where the services are
performed and that meet the other requirements of the regulations. 42 C.F.R.

§ 410.73(b)(1). A supplier who wishes to bill Medicare for clinical social worker
services must be enrolled in Medicare to have billing privileges. The requirements to
qualify as a clinical social worker are found in both the Act and the Secretary’s
regulations.

Section 1861(hh)(1)(A) of the Act (42 U.S.C. § 1395x(hh)(1)) defines “clinical social
worker” as an individual who “possesses a master’s or doctor’s degree in social work.”
The Secretary has, accordingly, provided by regulation that a clinical social worker is an
individual who “[p]ossesses a master’s or doctor’s degree in social work.” 42 C.F.R. §
410.73(a)(1). Both the Act and regulation establish additional requirements to qualify as
a clinical social worker. However, even if I accept for purposes of this decision that
Petitioner satisfies the other requirements of the law, my decision turns on her failure to
meet the requirement to possess a master’s or doctor’s degree in social work.
Petitioner admits that she does not have a master’s or a doctor’s degree in social work.
However, she argues that she should be enrolled in Medicare as a supplier of clinical
social worker services because her qualification and experience meet the regulatory
intention of ensuring that the public is protected from practitioners who do not hold a
standard of competency and expertise needed to provide the delivery of services. P. Br.
at 1. She asserts that she has been a licensed independent clinical social worker in
Minnesota since 1989, a fact that is not disputed. P. Br. at 1-2; CMS Ex. 1, at 54-57.
Petitioner further contends that while the regulation states that a clinical social worker
must have a master’s degree or doctor’s degree in social work, to require her to complete
such a program would require a duplication of competencies that she already possesses
through formal education, training, and years of clinical experience and continued
studies. P. Br. at 2. She asserts that her studies — undergraduate, graduate, and
continuing education — covered much the same curriculum as that required to obtain a
master’s degree in social work. P. Br. at 2; CMS Ex. 1, at 58-62.

Even if I accept as true Petitioner’s characterization of her education as equivalent to that
of one granted a master’s degree in social work, I must nevertheless decide this case
against her. Congress specifically requires that one who seeks to be reimbursed from
Medicare for delivery of clinical social work services to a Medicare eligible beneficiary,
must have a master’s or doctor’s degree in “social work.” Act § 1861(hh)(1)(A) (42
U.S.C. § 1395x(hh)(1)(A)). The Secretary’s regulation merely mirrors the requirement
imposed by Congress. 42 C.F.R. § 410.73(a)(1). Congress has granted no discretion to
the Secretary to accept a degree as qualifying on the basis that it is functionally
equivalent to a master’s or doctor’s degree in social work. CMS and I are bound by the
statute and the regulations.

Il. Conclusion

For the foregoing reasons, I conclude that Petitioner does not meet the requirements to
enroll in Medicare as a clinical social worker and her application was appropriately
denied by CMS.

/s/
Keith W. Sickendick
Administrative Law Judge

